Citation Nr: 1341284	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating for compensation on the basis of individual unemployability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In this case, the VA was afforded a June 2009 VA examination to assess the etiology of hypertension.  The examiner diagnosed essential hypertension with an onset of 4 to5 years after the Veteran's discharge.  The June 2009 VA examiner opined that the Veteran's essential hypertension is not secondary to his service-connected PTSD.  The examiner did not state, however, whether the Veteran's PTSD could have aggravated his hypertension.  

As to rationale, the examiner cited from "Post-Traumatic Stress Disorder" Implications for Primary Care" that "[t]he existing data show that PTSD is associated with poor self-reported health and increased utilization of medical services...."  The examiner concluded, "[h]owever, it is premature to draw definitive causal conclusions about the effects of PTSD on physical health."

The Board finds that this rationale is insufficient as it does not address the particular circumstances of the Veteran's case and any relationship, if any, between hypertension and PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

The June 2009 VA examination report does not sufficiently address the question of whether the Veteran's hypertension is aggravated by his service-connected PTSD.  Thus, remand for clarification is required.

Finally, the Board observes that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  However, records concerning the grant of SSA benefits have not been associated with the claims file.  VA has a duty to obtain relevant Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Given, the likelihood that the records held by SSA might contain those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2. Refer the Veteran's claims folder to an appropriate examiner to address the question of etiology of the Veteran's hypertension.  The Veteran need not be scheduled for a personal examination unless such examination is considered necessary by the examiner.  The claims folder should be made available to the examiner and clinical findings should be reported in detail.  The examiner is requested to address whether the Veteran's hypertension is casued or aggravated by service-connected PTSD. 

The examiner should state specifically whether it is at least as likely as not (50 percent probability or higher) that hypertension is secondary to PTSD, or whether it has been made chronically worse (aggravated) by PTSD.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.  If some of the increase in severity is due to natural progress of hypertension, the examiner should identify the degree of increase in severity due to natural progression.

The opinion should be fully explained with complete rationale.

3.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative should be given a reasonable time frame within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


